DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 5 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2022, where applicant indicated in the response filed 8/17/2022 that “Claims 3-4[/4-5] as shown in the claim amendments filed on 8/17/2022, and claims 11-20 are withdrawn without prejudice or disclaimer to the merits thereof as the applicant still reserves the right of filing divisional application(s) for prosecution of the non-elected species” and this statement is treated as an election without traverse as applicant reserves the right to a divisional filing based on non-election of the withdrawn claims.  If it may be pertinent for petition purposes, this requirement is Final. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuuya (US 2008/0303381) in view of Umemura (US 4680499) and Bhardwaj (US 7084552); 

Yuuya discloses in claim 1:  An ultrasonic transducer (figure 2), comprising: a carrier (2c, 6, 7 2a) with a first surface (top) and a second surface (bottom) opposite to said first surface across said carrier; a piezoceramic element (2b) attached on said first surface of said carrier; a first acoustic matching layer (at 4a) with a third surface (bottom of 4a) and a fourth surface (top of 4a) opposite to said third surface across said first acoustic matching layer, wherein said third surface is attached on said second surface (i.e. the top of 6/2a) of said carrier, and said first acoustic matching layer comprises a [material], and a thickness of said first acoustic matching layer is smaller than said piezoceramic element in said first acoustic matching layer in an operating frequency of said ultrasonic transducer, and a total area of said openings of said mesh is larger than 30% area of said third surface of said first acoustic matching layer; and a second acoustic matching layer disposed on said fourth surface of said first acoustic matching layer; Yuuya does not disclose: a mesh with openings having a total area of said openings larger than 30.percent. of the third surface of the first acoustic matching layer; the first acoustic matching layer thickness smaller that ¼ wavelength of the piezoceramic element ultrasonic wave;  but Umemura teaches: making the acoustic matching layer thickness equal to or smaller than ¼ wavelength of the piezo ceramic element ultrasonic wave (i.e. Col 3 ln 43-55 where the quarter thickness of the acoustic matching layer to that of the piezoelectric plate provides for a acoustic matching layer wave +/- 25.percent. to +/- 15.percent. of the piezoceramic plate wavelength, providing for partial wave suppression and for example, improved resonance (so as to make the transducer more efficient in its wave propagation); and Bhardwaj discloses: a mesh with openings (figures 5-7, with homogeneous matrix material 1 (or Z layers) provided with a homogeneous medium 2 for ) having a total area of said openings larger than 30.percent. of the third surface of the first acoustic matching layer (i.e. the open cell rhombus structure covers the entire area of the acoustic matching layer when formed, which is greater than 30.percent. of the area of the acoustic matching layer facing surface, see Col 3 ln 5-28 provides for the effective transfer of ultrasound and reducing planar mode coupling); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide Yuuya as taught in Umemura with an acoustic matching layer thickness equal to or smaller than ¼ wavelength of the piezo ceramic element ultrasonic wave as taught by Umemura where such a quarter thickness of the acoustic matching layer to that of the piezoelectric plate can provide for acoustic matching layer wave +/- 25.percent. to +/- 15.percent. of the piezoceramic plate wavelength, which will provide for partial wave suppression and for example, improved resonance, for the purpose of making the transducer more efficient in its wave propagation; and furthermore;
it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide the acoustic matching layer of Yuuya (or Yuuya/Umemura) with a mesh or matrix honeycomb structure as taught in Bhardwaj, with openings provided along with a homogeneous medium (such as a polymer as taught in Bhardwaj) and having a total area of said openings larger than 30.percent. of the third surface of the first acoustic matching layer where an open cell rhombus structure can cover the entire area of the acoustic matching layer as taught in Bhardwaj when formed, which is greater than 30.percent. of the area of the acoustic matching layer facing surface, and can provide as taught in Bhardwaj for the effective transfer of ultrasound and reducing planar mode coupling. 

Yuuya discloses (as modified for the reasons discussed above) in claim 2:  The ultrasonic transducer of claim 1, wherein said carrier is a barrel-shaped carrier (in cross section the carrier is rectilinearly barrel shaped, and in figure 1, the carrier is barrel-vault-shaped) with said piezoceramic element disposed therein (inside surrounded by 7/2c/6), and said first acoustic matching layer and said second acoustic matching layer are disposed outside said barrel-shaped carrier (with an open top to the lens.)

Yuuya discloses (as modified for the reasons discussed above) in claim 6:  The ultrasonic transducer of claim 1, wherein a shape of said mesh is rhombus mesh structure (as modified for the reasons discussed above.) 

Yuuya discloses (as modified for the reasons discussed above) in claim 7:  The ultrasonic transducer of claim 1, wherein a material of said mesh is selected from metallic materials of following group or the combination thereof: copper, iron, nickel, stainless steel, aluminum or titanium, or is selected from non-metallic materials of following group: polytetrafluoroethylene (PTFE), polyethylene terephthalate (PET), Nylon, carbon fiber or glass fiber (as modified for the reasons discussed above, Yuuya/Bhardwaj teaches the use of Nomex, which is a nylon aramid polymer.) 

Yuuya discloses (as modified for the reasons discussed above) in claim 8:  The ultrasonic transducer of claim 1, wherein said first acoustic matching layer comprises said mesh and polymer materials (Col 3 ln 15-18 of Yuuya/Bhardwaj as modified above) or (the use of or indicating an alternative grouping under MPEP 2131) comprises a composite material made of said mesh mixing with said organic polymer materials and hollow or solid particles, and a material of said organic polymer materials comprises epoxy, vinyl ester resin, UV resin, polyurethane or acrylic resin. But Yuuya/Bhardwja does not disclose the polymer made of an organic material and hollow or solid particles with including epoxy, vinyl ester resin, UV resin, polyurethane or acrylic resin; although Umemura teaches: an organic polymer and made of polymethylole melamine resin and glass, Col 3 ln 59-61 which is an organic compound resin.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as suggested by Yuuya/Bhardwaj (via the combination of the mesh/matrix and polymer as discussed above) and to utilize an organic polymer resin glass composition such as polymethylole melamine resin and glass as taught in Umemura for the purpose of providing the ¼ material wavelength thickness and frequency resonance as taught in Umemura, for that of Yuuya/Bhardwaj, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Yuuya discloses (as modified for the reasons discussed above) in claim 9:  The ultrasonic transducer of claim 1, wherein said second acoustic matching layer comprises polymer materials (Col 3 ln 15-18 of Yuuya/Bhardwaj as modified above)  or (alternative grouping under MPEP 2131) comprises a composite material made of said organic polymer materials mixing with hollow or solid particles; but Yuuya/Bhardwaj does not disclose: a material of said organic polymer materials comprises epoxy, phenolic resin, vinyl ester resin, polyurethane, acrylic resin or cyanate ester resin; although Umemura teaches: an organic polymer and made of polymethylole melamine resin and glass, Col 3 ln 59-61 which is an organic compound resin.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as suggested by Yuuya/Bhardwaj (via the combination of the mesh/matrix and polymer as discussed above) and to utilize an organic polymer resin glass composition such as polymethylole melamine resin and glass as taught in Umemura for the purpose of providing the ¼ material wavelength thickness and frequency resonance as taught in Umemura, for that of Yuuya/Bhardwaj, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Yuuya discloses (as modified for the reasons discussed above) in claim 10:  The ultrasonic transducer of claim 1, wherein said piezoceramic element comprises solid piezoceramic material in a shape of square, polygon or circle, or multi-layer ceramic piezoceramic material (the piezoceramic element is a polygon shape), or a piezoceramic material with grooves.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “a first damping element disposed in said barrel-shaped carrier and encapsulating said piezoceramic element and a second damping element encapsulating said first damping element and said barrel-shaped carrier” in combination with the other limitations as set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753